Citation Nr: 0431766	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  98-10 517 )	     DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to a rating in excess of 30 percent for 
residuals of a right inguinal hernia repair from August 31, 
1998 to June 30, 2002, to include the propriety of the 
reduction for this disability from 30 percent to 10 percent 
effective July 1, 2002.  

4.  Entitlement to a rating in excess of 10 percent for 
residuals of a right inguinal hernia repair from July 1, 
2002.  

5.  Entitlement to an initial rating in excess of 10 percent 
for ilio-inguinal neuropathy.  

6.  Entitlement to an extension for the award of a temporary 
total evaluation.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Boston, Massachusetts, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of entitlement to a rating in excess of 10 percent 
for residuals of a right inguinal hernia repair from July 1, 
2002; and entitlement to an extension for the award of a 
temporary total evaluation is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.
2.  The veteran served in the Republic of Vietnam during the 
Vietnam era.  

3.  The record contains independent evidence that the veteran 
served in a combat zone and was exposed to combat-related 
stressors during his tour of duty in Vietnam.  

4.  The veteran has been diagnosed with PTSD as a result of 
the combat-related stressors he experienced in Vietnam.  

5.  The veteran was not treated for, or diagnosed with 
Hepatitis C or any other liver abnormality in service and he 
did not receive any blood transfusions.  

6.  There is no competent medical evidence showing that the 
veteran's currently diagnosed Hepatitis C is causally related 
to his military service.  

7.  By rating decision in May 2001, a rating reduction from 
30 percent to 10 percent for the veteran's service-connected 
residuals of a right inguinal hernia repair was proposed.  

8.  By rating decision in March 2002, the evaluation for 
residuals of a right inguinal hernia repair was reduced from 
30 percent to 10 percent, effective July 1, 2002.

9.  The RO followed the appropriate procedural requirements 
to effectuate the reduction, and the reduction was based on a 
reexamination which showed that the veteran had no longer had 
a palpable hernia.  

10.  The veteran's right ilio-inguinal neuropathy is 
comparable to severe to complete paralysis of the ilio-
inguinal nerve.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2003).  
2.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  

3.  The criteria for a rating in excess of 30 percent for 
residuals of a right hernia repair were not met from August 
31, 1998 to June 30, 2002, and the reduction in the rating 
for residuals of a right hernia repair from 30 percent to 10 
percent, effective from July 1, 2002, was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 
3.159, 3.344, 4.1, 4.7, 4.114, Diagnostic Code 7338 (2003).  

4.  An initial rating in excess of 10 percent for ilio-
inguinal neuropathy is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.7, 
4.124, 4.124a, Diagnostic Code 8530 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Duty to Notify

A VA letter issued in December 2003 apprised the veteran of 
the information and evidence necessary to substantiate his 
claims, which information and evidence, if any, that he was 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also requested 
to provide any evidence in his possession that pertained to 
the claim.  The letter specifically described the development 
that had already been accomplished on his claim and informed 
him of the evidence that had been associated with his file.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 
38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's claim was initially adjudicated 
before the VCAA  notice letter was sent in December 2003.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim for an increased rating for his PTSD.  
In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any deficiency as to the timing of VCAA notice 
to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, VA outpatient treatment 
reports as well as the necessary VA examination reports.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the issue on appeal.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  As 
such, the Board finds the VA's duty to assist in this case 
has been met.  Taking these factors into consideration, there 
is no prejudice to the veteran in proceeding to consider his 
claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. § 3.102 (2003).  However, if the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  PTSD

With regard to claims of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following:  
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  38 C.F.R. § 3.304(f) (2003)  

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  Furthermore, service 
department records must support, and not contradict, the 
claimant's testimony regarding non-combat stressors.  Doran 
v. Brown, 6 Vet. App. 283 (1994).  See also, Suozzi v. Brown, 
10. Vet. App. 307, 310-311 (1997) (corroboration of every 
detail of a claimed stressor, including personal 
participation, is not required; independent evidence that the 
incident occurred is sufficient); Pentecost v. Principi, 16 
Vet. App. 124 (2002).  

In VAOPGCPREC 12-99, VA's General Counsel addressed the 
subject of determinations as to whether a veteran "engaged 
in combat with the enemy" for purposes of 38 U.S.C.A. 
§ 1154(b).  The General Counsel held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C.A. § 1154(b), required that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any VA regulation suggests a more specific 
definition.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends on 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and an assessment of the credibility, probative value, and 
relative weight of the evidence.  VAOPGCPREC 12-99; see also, 
38 U.S.C.A. § 1154(a).  

The veteran's DD Form 214 reflects that he served with the 
117th Aviation Company (Assault Helicopters) as part of the 
222nd Aviation Battalion during the Vietnam era.  His 
personnel records confirm that he was in the Republic of 
Vietnam from December 1969 to October 1970.  He has not 
alleged that he served in a combat position; he served as a 
cook.  However, he has submitted written statements as well 
as personal testimony of several stressors he experienced, 
including rocket and mortar attacks in the vicinity of his 
base.  

The veteran's stressors were submitted to the United States 
Armed Services Center for Unit Records Research (USASCURR) 
for confirmation.  Copies of Operational Reports - Lessons 
Learned that had been submitted by the 222nd Aviation 
Battalion, the higher headquarters of the 117th Aviation 
Company for the period from January 1970 to October 1970 
confirmed that that the battalion was involved in significant 
combat situations, and Bear Cat received several mortar and 
rocket attacks.  

Based upon a review of these records, and the veteran's 
statements and testimony, the Board finds that there is 
sufficient evidence that he was exposed to combat-related 
stressors, including rocket attacks and enemy fire while he 
was stationed in Vietnam.  It is noted that, although it 
would be impossible to determine the veteran's exact location 
during the events in question, the historical military 
records support a finding that the veteran was, at a minimum, 
stationed in an area that was exposed to combat operations 
during his tour of duty.  Accordingly, taking due 
consideration of the places, types, and circumstances of the 
veteran's service, the Board concludes that he was exposed to 
combat-related stressors in service.  See 38 U.S.C.A. 
§ 1154(a); Suozzi, Pentecost, supra.  

VA medical reports show that the veteran was diagnosed with 
PTSD as a result of his experiences in Vietnam.  As such, the 
record contains evidence that confirms that the veteran was 
exposed to credible, war-related stressors, he has been 
diagnosed with PTSD, and his PTSD has been attributed to 
those credible stressors.  Consequently, the requirements of 
§ 3.304(f) have been met, and service connection for PTSD is 
warranted.  

B.  Hepatitis C

Service medical records do not show any treatment for, or a 
diagnosis of Hepatitis C, or any other liver abnormality.  
The veteran underwent surgery in January 1970 to repair a 
right, indirect inguinal hernia.  A clinical record 
specifically reported that he did not receive any blood 
transfusions.  

The veteran has testified that he did not use intravenous 
drugs and he received jet inoculations in service.  He also 
testified that he received a blood transfusion when he had 
his hernia surgery in service.  He believed that the 
injections and blood transfusion caused his Hepatitis C.  

Current VA medical reports show that the veteran had been 
diagnosed with Hepatitis C in the 1990's.  The records note 
that he had a prior history of substance abuse.  A physician 
has not linked the disease to the veteran's active military 
service, including the use of jet inoculations.  

Based on this evidence, the Board concludes that service 
connection for Hepatitis C may not be granted.  As discussed 
above, there is no competent medical evidence that the 
veteran's currently diagnosed Hepatitis C was related to his 
military service.  Furthermore, continuity of symptomatology 
has not been demonstrated since the veteran's discharge from 
service.  The Board has considered obtaining a medical 
opinion under the VCAA; however, there is no indication in 
the service medical records that the veteran was treated for 
any liver abnormalities in service, and it was specifically 
noted that he did not receive any blood transfusions.  Hence, 
it is not necessary to obtain such an opinion.  

To the extent that the veteran offers his own opinion that he 
has Hepatitis C as a result of his military service, the 
Board notes that his opinion is not probative on the issue.  
Although qualified to report his symptoms, lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  Espiritu, supra.  Based on 
the record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.  Therefore, service 
connection for Hepatitis C is denied.  See 38 U.S.C.A §5107; 
Gilbert, supra.  

III.  Increased Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2003).  Furthermore, medical reports must be interpreted in 
light of the whole recorded history, and each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.2 (2003).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (2003).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

A.  Rating in Excess of 30 Percent for Residuals of a Right 
Hernia Repair from August 31, 1998 to June 30, 2002, to 
include the Propriety of the 
Rating Reduction for the Disability from 30 Percent to 10 
Percent

VA regulations provide that, service-connected disabilities 
that have become stabilized and are likely to improve may be 
subject to a reduction in rating if comparable and complete 
reexamination discloses such improvement.  A disability rated 
at the same level for five years or more may not be reduced.  
38 C.F.R. § 3.344 (a), (c) (2003).  

Where reduction in evaluation of a service-connected 
disability is considered warranted, and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared, setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e) (2003).  
Furthermore, the veteran is to be notified of the 
contemplated action (reduction or discontinuance), given 
detailed reasons therefore, and given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  The 
veteran is also to be informed that he may request a 
predetermination hearing, provided that the request is 
received by the RO within 30 days from the date of the 
notice.  If additional evidence is not received within the 60 
day period and no hearing is requested, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the veteran expires.  38 C.F.R. 
§ 3.105(e), (h) (2003).  

In the instant case, the Board finds that the RO furnished 
the veteran appropriate notice of the proposed rating 
reduction for his residuals of a right hernia repair in May 
2001.  He was informed that he could submit evidence that the 
proposed reduction would be inappropriate and that he was 
entitled to a predetermination hearing.  He submitted 
additional evidence, and after consideration of that evidence 
and allowing the appropriate amount of time to pass, the RO 
reduced the rating, effective July 1, 2002.  Accordingly, the 
Board finds that the RO followed the appropriate procedural 
requirements for reducing the veteran's service-connected 
disability rating.  

In an January 1999 rating decision, the RO rated the 
veteran's service-connected residuals of a right inguinal 
hernia repair 30 percent disabling from August 31, 1998 based 
on a VA examination report dated in December 1998 that showed 
that evidence of a small, post-operative, recurrent hernia.  
(A temporary total evaluations was granted for the disability 
from November 2, 1998 to December 31, 1998, but that is not 
relevant here).  The RO concluded that these clinical 
manifestations met the criteria for a 30 percent rating 
pursuant to Diagnostic Code 7338which provides that a 30 
percent rating is warranted where there is a small, 
postoperative recurrent, or unoperated irremediable, hernia 
that his not well supported by truss, or not readily 
reducible.  See 38 C.F.R. § 4.114, Diagnostic Code 7338 
(1999).  

At a VA examination in February 2000, it was reported that 
there was no hernia palpable on the veteran.  His residual 
from the surgery was a tender 14-centimeter scar in the right 
groin.  It was concluded that the veteran no longer had a 
palpable hernia; hence, the appropriate rating for his hernia 
was noncompensable under Diagnostic Code 7338.  Based on this 
evidence, the RO concluded that there had been improvement in 
the veteran's service-connected hernia residuals and 
appropriately reduced the condition to a noncompensable 
rating since there was no demonstrable hernia to justify a 
compensable rating under Diagnostic Code 7338.  (There was 
evidence of a tender and painful scar; hence a 10 percent 
rating was awarded pursuant to 7804).  Furthermore, the 30 
percent rating had not been in effect for five years at the 
time of the proposed reduction.  Hence, the Board concludes 
that the reduction in the veteran's residuals of a right 
inguinal hernia repair from 30 percent to 10 percent, 
effective July 1, 2002, was proper.  

Finally, at no time during the relevant rating period was it 
demonstrated that the veteran's inguinal hernia was large or 
inoperable, as required to warrant a 60 percent rating for an 
inguinal hernia.  Accordingly, a rating in excess of 30 
percent for residuals of a right inguinal hernia repair from 
August 31, 1998 to June 30, 2002 is not warranted.  

B.  Initial rating in Excess of 10 Percent for Ilio-inguinal 
Neuropathy  

At the same time that the veteran's 30 percent rating for 
residuals of a right inguinal hernia repair was reduced to 10 
percent, he was awarded a separate 10 percent rating for 
ilio-inguinal neuropathy pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8530 (2003), effective November 1, 1999.  
Under Diagnostic Code 8530, a maximum 10 percent rating is 
assigned for severe to complete paralysis of the ilio-
inguinal nerve.  A noncompensable rating is assigned for mild 
to moderate paralysis of the ilio-inguinal nerve.  
Additionally, under the provisions of 38 C.F.R. § 4.124, 
neuralgia, characterized by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  

The medical evidence clearly shows that the veteran sustained 
an ilio-inguinal nerve injury during the surgery to repair 
his inguinal hernia.  He has continued to complain of pain in 
that area.  However, he is currently assigned the maximum 
10 percent rating under Diagnostic Code 8530 based on 
findings comparable to severe to complete paralysis of that 
nerve.  Accordingly, a higher rating may not be awarded.  

The Board has also considered whether an evaluation in excess 
of 10 percent is warranted for the veteran's ilio-inguinal 
neuropathy on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence of record does not 
demonstrate that the veteran's ilio-inguinal neuropathy has 
resulted in a disability picture that is unusual and 
exceptional in nature.  There is no indication that the 
condition ever has required frequent hospitalization, or that 
the disability alone markedly interferes with employment so 
as to render impractical the application of schedular 
standards.  Accordingly, an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2003).

In conclusion, 10 percent is the maximum rating available for 
paralysis of the ilio-inguinal nerve.  The preponderance of 
the evidence is against the veteran's claim for an initial 
rating in excess of that; hence, the doctrine of reasonable 
doubt is not applicable.  Therefore, the claim for an 
increased initial rating for ilio-inguinal neuropathy is 
denied.  See Alemany, supra.  



ORDER

Service connection for PTSD is granted.  

Service connection for hepatitis C is denied.

A rating in excess of 30 percent for residuals of a right 
inguinal hernia repair from August 31, 1998 to June 30, 2002 
is denied; the reduction of the rating for this disability 
from 30 percent to 10 percent effective July 1, 2002 was 
proper and restoration is not warranted.  

An initial rating in excess of 10 percent for ilio-inguinal 
neuropathy is denied.  


REMAND

When the veteran's rating for his residuals of a right 
inguinal hernia repair was reduced from 30 percent to 10 
percent, the 10 percent rating was awarded based on 
Diagnostic Code 7804.  The criteria for rating scars was 
amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 
(July 31, 2002) (now codified as amended at 38 C.F.R § 4.118 
(2003)).  However, the RO has not considered the new criteria 
when rating this aspect of the veteran's residuals of a right 
inguinal hernia repair.  Accordingly, a remand is necessary.  

In a February 2000 rating decision, the RO granted the 
veteran's claim for a temporary total rating based on a 
period of convalescence pursuant to 38 C.F.R. § 4.30 from 
December 22, 1999 to January 31, 2000.  In March 2000, the 
veteran submitted a written statement that he did not agree 
with the decision and wanted an extension of the temporary 
total rating.  The Board finds that this constitutes a valid 
notice of disagreement.  However, the veteran was never 
provided with a statement of the case on the issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
where a notice of disagreement is filed, but a statement of 
the case has not been issued, the Board must remand the claim 
to the RO to direct that a statement of the case be issued.  
Therefore, the Board finds that the matter must be remanded 
to the RO.  

Accordingly, this case is remanded for the following:  

1.  Provide the veteran and his 
representative with a statement of the 
case pertaining to the issue of 
entitlement to an extension for a 
temporary total rating.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

2.  Notify the veteran of the new laws 
and regulations relevant to a 
determination of whether an increased 
evaluation is warranted for the service-
connected scar residual of a right 
inguinal hernia repair, including the 
content of all relevant Diagnostic Codes.  

3.  Provide the veteran an appropriate 
amount of time to substantiate his claim 
with additional information and/or 
evidence in response to the notification 
above, if he so chooses.  

4.  After completion of the above 
directives and following any additional 
development deemed appropriate, including 
obtaining another VA examination if 
necessary, the claim should be re-
adjudicated.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be given an opportunity to 
respond.  The case should then be 
returned to the Board for further review, 
as warranted.

The veteran need take no action until he is notified.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



